NO. 12-13-00295-CV

                             IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS

IN RE:                                                    §

KELTON RAY THURMAN,                                      §                 ORIGINAL PROCEEDING

RELATOR                                                  §

                                           MEMORANDUM OPINION
                                               PER CURIAM
         On September 25, 2013, Relator, Kelton Ray Thurman, filed a petition for writ of habeas
corpus in which he alleges that he is being unlawfully confined in the Cherokee County Jail
pursuant to a void contempt order. Based upon the grounds stated in his petition, he seeks to be
released from custody.
         In an original habeas proceeding, the relator has the burden to provide this court with a
record sufficient to establish his right to habeas corpus relief. See TEX. R. APP. P. 52.3(k)(1),
52.7(a); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Here, however,
Thurman has failed to provide us with a record that is sufficient to support his claims.1
Accordingly, we deny the petition for writ of habeas corpus.
Opinion delivered October 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      (PUBLISH)


         1
             On the date the petition was filed, the court sent Thurman a letter notifying him of the deficiencies.
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                         OCTOBER 31, 2013


                                         NO. 12-13-00295-CV


                      IN RE: KELTON RAY THURMAN, RELATOR




                                      ORIGINAL PROCEEDING


                   ON THIS DAY came to be heard the petition for writ of habeas corpus filed
by Relator, KELTON RAY THURMAN, who is the Respondent in Cause No. 2012-01-0001,
styled “In the Interest of Hannah Dianne Thurman, Allissa Mae Thurman, and Kyle Wain
Thurman, Children,” pending on the docket of the County Court at Law of Cherokee County,
Texas. Said petition for writ of habeas corpus having been filed herein on September 25, 2013,
and the same having been duly considered, because it is the opinion of this court that a writ of
habeas corpus should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that
the said petition for writ of habeas corpus be, and the same is here by denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.